
	

113 HR 4501 IH: Small Business Growth and Investment Act of 2014
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4501
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Ms. Kuster introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to adjust the limits on expensing of certain depreciable
			 business assets.
	
	
		1.Short titleThis Act may be cited as the Small Business Growth and Investment Act of 2014.
		2.Expensing certain depreciable business assets
			(a)In generalSection 179(b) of the Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1)(C), by striking $25,000 and inserting $250,000, and
				(2)in paragraph (2)(C), by striking $200,000 and inserting $800,000.
				(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
